Citation Nr: 1026020	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from        a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued the assignment of a 10 
percent evaluation for rheumatoid arthritis.

The Board previously remanded this case in February 2009 for the 
Veteran to have the opportunity to undergo a VA Compensation and 
Pension examination.               For reasons indicated below, 
the requested examination could not be completed. The case has 
since returned to the Board for further review.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the Board's February 2009 remand directive, the 
RO/AMC was to schedule the Veteran for a VA Compensation and 
Pension examination to evaluate the severity of his rheumatoid 
arthritis. This directive was in significant part due to the fact 
that the last such examination was dated from September 2005, and 
more contemporaneous medical findings were held to be necessary. 

The RO/AMC undertook action to schedule the requested VA 
examination for a date in March 2010, and available documentation 
indicates that the Veteran failed to appear on the examination 
date. Accordingly, without further evidence for adjudication 
purposes, the RO continued the denial of the Veteran's claim for 
increased rating for rheumatoid arthritis, and notified the 
Veteran of this decision through its May 2010 Supplemental 
Statement of the Case (SSOC). 

Thereafter, later that month a report of telephone contact 
indicates the Veteran called a VA National Call Center to report 
that he had missed the scheduled examination due to a period of 
incarceration, and he was now available and willing to attend a 
new exam. He requested rescheduling of his VA examination. 
Unfortunately, this information was not relayed in time to the 
RO/AMC before it returned this case to the Board. Having this 
information before it, the Board is inclined to give one further 
opportunity to the Veteran to attend a VA medical examination. 
The Veteran is reminded in this regard to consistently update VA 
of his whereabouts, and to attempt to coordinate as effectively 
as possible the scheduling of this examination on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
another VA orthopedic examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail. It is requested that 
the VA examiner indicate all present symptoms 
and manifestations attributable to          
the Veteran's service-connected rheumatoid 
arthritis,               in accordance with 
the rating criteria specified at             
38 C.F.R. § 4.71a, Diagnostic Code 5002 to 
include signs and manifestations in regard to 
each affected joint region. The VA examiner 
is requested to indicate all symptomatology 
due to rheumatoid arthritis as distinguished 
from nonservice-connected osteoarthritis. 
Provided that this distinction cannot be 
made, then all symptomatology involving the 
joints must be presumed incidental to 
service-connected disability. 

2.	The RO should then review the claims file. 
If the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Thereafter, the RO should readjudicate the 
claim for increased rating for rheumatoid 
arthritis in light of all additional evidence 
received. If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)










This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

